Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 21 could either not be found or was not suggested in the prior art of record.  The subject matter not found the combination of elements of the wall-mounted dispenser including an alcove for receiving a vessel and defined by a top member, a back wall member and a bottom member, a liquid dispensing nozzle, the liquid dispensing nozzle positioned along the top member; a first sensor to generate vessel data usable to determine a presence of the vessel within the alcove and, in response to detecting the presence of the vessel within the alcove, cause the liquid dispensing nozzle to dispense liquid; a drain feature; a spill tray defining a raised area; flashing extending upward from the raised area, the flashing including a front portion having a first height above the raised area and a back portion having a second height above the raised area, the second height greater than the first height; a basin mechanically coupled to the drain feature; a wall-mounted filter unit positioned below the alcove, the wall-mounted filter unit including: a filter port for releasably coupling to a filter; a slidable door configured to open to expose the filter; and a supply line coupled to a liquid supply, the filter, and the liquid dispensing nozzle during use. 
The subject matter of the independent claim 32 could either not be found or was not suggested in the prior art of record.  The subject matter not found the combination of 
The subject matter of the independent claim 37 could either not be found or was not suggested in the prior art of record.  The subject matter not found the combination of elements of the wall-mounted dispenser including an alcove exposed to a user and partially defined by a first in-wall portion and partially defined by a first front portion; a liquid dispensing nozzle with at least one solenoid, the liquid dispensing nozzle extending downward into the alcove; and a spill tray defining a raised area, flashing extending upward from the raised area, and a basin; a wall-mounted filter unit partially defined by a second in-wall portion and partially defined by a second front portion, the wall-mounted filter unit positioned adjacent to the alcove, the second in-wall portion in liquid communication with the first in-wall portion, the second in-wall portion having a depth of less than or equal to 9.0 centimeters and a width of less than or equal to 37 centimeters, the second in-wall portion housed within the wall when installed and defining a filter box, the filter box having a length of less than or equal to 32 centimeters, a depth of less than or equal to 5.0 centimeters, and a height less than or equal to 16 centimeters, and the second front portion coupled to the second in-wall portion, the 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Krause et al. (US Patent Publication No. 2013/0104586) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a dispenser, the dispenser defining an alcove for receiving a vessel; and a filter unit positioned adjacent to the dispenser and in liquid communication with the dispenser.
Cooper et al. (US Patent Publication No. 2018/179083) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a wall mounted beverage dispenser according to the claims except for a spill tray defining a raised area, flashing extending upward from the raised area, and a basin, the basin mechanically coupled to a drain, and a filter unite positioned below the dispenser and adjacent to the dispenser, the filter unit including a filter box for receiving, a filter port for releasably coupling a filter to the device and the wall-mounted filter unit configured to open to expose the filter box.
Schick et al. (US Patent Publication No. 2019/0062137), Choi et al. (US Patent No. 10,040,679), and Denise (US Patent No. 8,109,301) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose the use of sensors to detect the presence of a container and data associate with an amount of liquid dispensed therein.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754